--------------------------------------------------------------------------------

EXHIBIT 10.4(y)


SECOND WAIVER AND AMENDMENT AGREEMENT
 
THIS SECOND WAIVER AND AMENDMENT AGREEMENT (hereinafter referred to as this
“Agreement”) is made and entered into as of April 16, 2007, by and between
INNOTRAC CORPORATION, a Georgia corporation (hereinafter referred to as
“Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (hereinafter referred to as
“Bank”).
 
BACKGROUND STATEMENT
 
A. Borrower and Bank are parties to that certain Third Amended and Restated Loan
and Security Agreement dated March 28, 2006 (as previously amended by that
certain Waiver and Amendment Agreement dated as of November 14, 2006, the “Loan
Agreement”). Capitalized terms used herein, unless otherwise defined, shall have
the meanings ascribed to them in the Loan Agreement.
 
B. Borrower has informed Bank that the Borrower has failed to comply with, or a
default has occurred under, the following sections of the Loan Agreement: (i)
Section 7(a) as a result of Borrower's failure to maintain the required Fixed
Charge Coverage Ratio for the month of December 2006, (ii) Section 5.6(i) as a
result of Borrower's failure to provide Bank on or before February 9, 2007, with
Borrower's forecasted balance sheet, cash flow statement, Borrowing Base
projection and financial covenant compliance on a month by month basis for
Borrower's 2007 fiscal year and (iii) Section 8.1(f) as a result of Borrower's
failure to make the $800,000 payment described in the definition of "Fixed
Charge Coverage Ratio" in Section 7(a). Such defaults are referred to herein as
the "Existing Defaults" and constitute Events of Default under Section 8.1(b) of
the Loan Agreement. In addition, the Borrower's income statement projections for
fiscal year 2007 delivered to Bank under Section 5.6(i) of the Loan Agreement
(the "2007 Projections") indicate that Borrower will be unable to maintain the
required Fixed Charge Coverage Ratio for any period during Borrower's 2007
fiscal year.


C. The Borrower has requested that the Bank waive the Existing Defaults and
amend the Loan Agreement as hereinafter set forth and the Bank has agreed,
subject to all of the terms and conditions set forth below.
 
AGREEMENT
 
FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00), the
foregoing recitals, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Bank do hereby agree
as follows:
 
1. Waiver of the Existing Defaults. Bank hereby waives the Existing Defaults and
Borrower agrees to strictly comply with the Loan Agreement hereafter, the
Borrower hereby ratifying and affirming the Loan Agreement and the other Loan
Documents. Borrower hereby agrees that nothing herein shall constitute a waiver
by Bank of any Default or Event of Default (except as expressly provided in this
paragraph 1 with respect to the Existing Defaults), whether known or unknown,
which may exist under the Loan Agreement or any other Loan Document. Borrower
hereby further agrees that no action, inaction or agreement by Bank, including,
without limitation, any extension, indulgence, waiver, consent or agreement of
modification which may have occurred or have been granted or entered into (or
which may be occurring or be granted or entered into hereunder or otherwise)
with respect to nonpayment of the Loans or other Obligations or any portion
thereof, or with respect to matters involving collateral security for the Loans
or other Obligations, or with respect to any other matter relating to the Loans
or other Obligations, shall require or imply any further extension, indulgence,
waiver, consent or agreement by Bank. Except as expressly provided in this
paragraph 1, Borrower hereby acknowledges and agrees that Bank has not made any
agreement, and is in no way obligated, to grant any further extension,
indulgence, waiver or consent with respect to the Loans, the other Obligations,
the Loan Agreement or any other Loan Document.
 

--------------------------------------------------------------------------------


 
2. Amendments. The Loan Agreement is amended as set forth below.
 
(a) The following new definitions are hereby added to Section 1.1 of the Loan
Agreement in alphabetical order as follows:
 
"ClientLogic Acquisition" means the Borrower's acquisition of ClientLogic’s
fulfillment and reverse logistics business in 2006.
 
"ClientLogic Deferred Payments" means all cash payments made by Borrower at any
time consisting of the following consideration paid for the ClientLogic
Acquisition: (1) the $800,000 deferred purchase payment due in February 2007,
(2) the earn-out payment due on or before April 2008, and (3) any other
consideration paid in connection with the ClientLogic Acquisition.
 
"Control Agreement" means an agreement providing Bank with control (as defined
in the applicable Uniform Commercial Code) over Pledged Securities Collateral,
in form and substance satisfactory to the Bank in all respects, as amended or
otherwise modified from time to time.
 
"Dorfman Security Agreement" means the Security Agreement executed and delivered
by Scott D. Dorfman in favor of the Bank, in form and substance satisfactory to
the Bank in all respects, as amended or otherwise modified from time to time.
 
"Eligible Pledged Securities Collateral" means Pledged Securities Collateral
acceptable to Bank in its sole discretion from time to time.
 
"Fair Market Value" means, at the time of determination, the fair market value
of the Pledged Securities Collateral set forth on the most recent statement
issued by the relevant securities intermediary with respect to the Pledged
Securities Collateral delivered in accordance with the terms of the Dorfman
Security Agreement, provided, however, in the event that such statement is not
received by the Bank in a timely fashion, "Fair Market Value" means the fair
market value of the Pledged Securities Collateral as reasonably determined by
the Bank.
 
"Pledged Securities Collateral" has the meaning set forth in the Dorfman
Security Agreement and includes, without limitation, the securities accounts,
marketable securities, investment property and all other property described
therein.
 
(b) The definition of "Availability Reserve" contained in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
 
"Applicable Margin" means, at any time of determination by Bank, as to any Base
Rate Loan or LMIR Loan, the relevant percentage below corresponding to the
Borrower's Average Excess Availability (90) set forth below:
 
2

--------------------------------------------------------------------------------


 
 
 
Average Excess
Availability (90)
 
 
 
Base Rate Loans
 
 
 
LMIR Loans
 
< $5,000,000
 
0.00%
 
2.00%
 
> $5,000,000
but < $7,500,000
 
0.00%
 
1.50%
 
> $7,500,000
but < $10,000,000
 
0.00%
 
1.25%
 
> $10,000,000
 
0.00%
 
1.00%
 



 
Provided, however, notwithstanding the text in this paragraph above, at all
times during which the Fixed Charge Coverage Ratio is less than 1.00 to 1.00,
the Applicable Margin for (x) Base Rate Loans then in effect shall be 1.00% and
the Applicable Margin for LMIR Loans then in effect shall be 2.85%. In order for
Bank to determine the Fixed Charge Coverage Ratio under this definition,
Borrower agrees to deliver the compliance certificate described in Section
5.6(d) certifying the Fixed Charge Coverage Ratio for each month notwithstanding
any period during which the Fixed Charge Coverage Ratio may not be tested under
Section 7(a). Nothing in this paragraph shall limit Bank's rights to impose the
Default Rate under Section 2.8 of this Agreement, if applicable.
 
Solely for the purposes of the definition of "Applicable Margin," the Borrowing
Base shall be calculated without subtracting (i) the Target Reserve when in
effect or (ii) the Availability Reserve when in effect.
 
"Availability Reserve" means, during any period following a month in which the
Borrower's Fixed Charge Coverage Ratio for such previous month was less than
1.15 to 1.00, then, during such period, an amount equal to $2,000,000.
 
(c) The definition of "Borrowing Base" contained in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
 
"Borrowing Base" means, on any date of determination thereof, an amount equal
to:
 
(i) up to 85% of the total amount of Eligible Accounts, plus
 
(ii) up to 75% of the Fair Market Value of the Eligible Pledged Securities
Collateral, plus
 
(iii) the lesser of (a) $1,000,000 or (b) up to 50% of the total amount of
Eligible Inventory; minus
 
(iv) any Reserves.
 
(d) Section 2.13 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
3

--------------------------------------------------------------------------------


 
2.13 Termination. Upon at least thirty (30) days prior written notice to Bank,
Borrower may, at its option, upon payment of the Early Termination Fee (defined
below), terminate this Agreement and the Revolver Commitment in its entirety but
not partially; provided however, no such termination by Borrower shall be
effective until the full, final and indefeasible payment of the Obligations and
Early Termination Fee in cash or immediately available funds and in the case of
any Obligations consisting of contingent obligations, Bank's receipt of either
cash or a direct pay letter of credit naming Bank as beneficiary and in form and
substance and from an issuing bank acceptable to Bank, in each case in an amount
not less than 105% of the aggregate amount of all such contingent obligations.
Any notice of termination given by Borrower shall be irrevocable unless Bank
otherwise agrees in writing. "Early Termination Fee" means an amount equal to
(i) 1.00% of the Revolver Commitment in the event of termination of the Revolver
Commitment on or before November 14, 2007, and (ii) 0.25% of the Revolver
Commitment in the event of termination of the Revolver Commitment after November
14, 2007, but before November 14, 2008. Bank may terminate this Agreement and
the Revolver Commitment at any time, without notice, upon or after the
occurrence of a Default or Event of Default.
 
(e) Section 5.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
5.1 Use of Loan Proceeds. Shall use the proceeds of Loans solely for the
following purposes and shall furnish Bank all evidence that Bank may require
with respect to such uses: (i) for the payment of ClientLogic Deferred Payments
and (ii) otherwise solely for the Borrower's working capital and general
corporate purposes to be used in the ordinary course of the Borrower's business.
 
(f) Section 5.5 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
5.5 Inspections of Books and Records and Field Examinations; Bank's Consultant.
Shall permit inspections of the Collateral and the records of such Person
pertaining thereto and verification of the Accounts, at such times and in such
manner as may be required by Bank and shall further permit such inspections,
reviews and field examinations of its other books and records and properties
(with such frequency and at such times as Bank may desire) by Bank as Bank may
deem necessary or desirable from time to time. The cost of all such field
examinations, reviews, verifications and inspections shall be borne by Borrower,
provided that the cost of field examinations shall not exceed $850 per examiner
per day, plus Bank's reasonable out-of-pocket expenses. In addition to the
foregoing, during any period in which (i) the Fixed Charge Coverage Ratio is
less than 1.15 to 1.00 or (ii) a Default or Event of Default is in existence,
then, during such period, at Borrower's sole cost and expense, Bank may retain a
consultant acceptable to Bank in its sole discretion, and Borrower shall permit
such consultant to perform any of the above-mentioned matters in this Section
5.5 as well as such other examinations, reviews, verifications and inspections
as may be requested by the Bank from time.
 
(g) Section 5.6(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
4

--------------------------------------------------------------------------------


 
(a) Periodic Borrowing Base Information. On the third Business Day of each week,
Borrower shall deliver to Bank a completed Borrowing Base Certificate in the
form attached hereto as Exhibit 5.6(a) for the prior week (a "Borrowing Base
Certificate"). Borrower shall attach to each Borrowing Base Certificate, which
shall be certified electronically or manually by the controller or president of
Borrower to be accurate and complete and in compliance with the terms of the
Loan Documents, copies of the prior week's sales and collections registers. On
or before the date which is thirty (30) days after the end of each month,
Borrower shall deliver the following to Bank, which shall be certified
electronically or manually by the controller or president of Borrower to be
accurate and complete and in compliance with the terms of the Loan Documents:
(i) a reconciliation statement for the Borrowing Base Certificate delivered for
the last full week of the prior month, reconciling such Borrowing Base
Certificate through the last day of such prior month, (ii) a report listing all
Accounts of Borrower as of the last Business Day of the prior month (an
"Accounts Receivable Report") which shall include the amount and age of each
Account on an original invoice date aging basis, the name and mailing address of
each Account Debtor, a detailing of all Accounts which do not constitute
Eligible Accounts, and such other information as Bank may require in order to
verify the Eligible Accounts, all in reasonable detail and in form acceptable to
Bank, (iii) a report listing all Inventory and all Eligible Inventory of
Borrower as of the last Business Day of the prior month, the cost thereof,
specifying raw materials, work-in-process, finished goods and all Inventory
which has not been timely sold by Borrower in the ordinary course of business,
and such other information as Bank may require relating thereto, all in form
acceptable to Bank (an "Inventory Report"), and (iv) any other report as Bank
may from time to time require in its sole discretion, each prepared with respect
to such periods and with respect to such information and reporting as Bank may
require. Notwithstanding any provision herein to the contrary, Bank reserves the
right, in the exercise of its sole discretion, to calculate the Borrowing Base
on a basis more frequently than weekly from time to time.
 
(h) Section 5.6(i) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
(i) Projections. (a)  On or before January 15, 2007, deliver Projections (as
hereinafter defined) to Bank for Borrower for fiscal year 2007. "Projections"
means Borrower's forecasted consolidated and consolidating balance sheet, income
statement, cash flow statement (including a detail of capital expenditures),
Borrowing Base projection and financial covenant compliance prepared on a month
by month basis, all of the foregoing to be on a consistent basis with Borrower's
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.
 
(b) On the first Business Day of each week, deliver Cash Flow/Availability
Projections (as hereinafter defined) to Bank for Borrower for such week and the
next 12 weeks thereafter. "Cash Flow/Availability Projections" means a report,
in form and substance satisfactory to Bank in all respects, setting forth
Borrower's forecasted consolidated and consolidating cash flows and borrowing
availability prepared on a week by week basis.
 
(i) Section 6.1(d) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
(d) Purchase money Debt not exceeding $4,000,000 in aggregate principal amount
at any time outstanding for Borrower and all Subsidiaries incurred to purchase
Equipment, provided that the amount of such Debt shall not at any time exceed
the purchase price of the Equipment purchased; and
 
(j) Section 7(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
5

--------------------------------------------------------------------------------


 
(a) Fixed Charge Coverage Ratio. At the end of each month, commencing with the
month of December 2007, Borrower shall maintain a Fixed Charge Coverage Ratio of
not less than the following amounts for the following months:
 
Required Fixed Charge
Coverage Ratio
 
Month
 
1.00 to 1.0
 
December 2007 through and
including February 2008
 
1.05 to 1.0
 
March 2008 through and
including May 2008
 
1.15 to 1.0
 
June 2008 and each month thereafter
 



 
As used herein, "Fixed Charge Coverage Ratio" means during any period of
determination (i) EBITDA, plus rent expense incurred during any Applicable
Period less the sum of (A) all unfinanced Capital Expenditures made in the
Applicable Fiscal Period, and (B) any dividends and distributions paid in the
Applicable Fiscal Period and (C) cash taxes paid in the Applicable Fiscal Period
(without benefit of any refunds), divided by (ii) the sum of (A) the current
portion of scheduled principal amortization on Funded Debt coming due in the
next 12 months as of the end of the most recent fiscal month plus (B) cash
interest payments paid in the Applicable Fiscal Period, plus (C) rent expense
paid during any Applicable Period plus (D) all cash payments made by Borrower
during the Applicable Period consisting of the following ClientLogic Deferred
Payments: (1) the earn-out payment due on or before April 2008, and (2) any
other consideration paid in connection with the ClientLogic Acquisition (other
than the $800,000 deferred purchase payment due in February 2007). As used
herein, (i) "EBITDA" means the sum of (A) consolidated net income of Borrower
and its Subsidiaries in the Applicable Fiscal Period (computed without regard to
any extraordinary items of gain or loss) plus (B) to the extent deducted from
revenue in computing consolidated net income for such period, the sum of (1)
interest expense, (2) income tax expense, (3) depreciation and amortization and
(4) with respect to the bad debt reserve for Accounts owed to Borrower from
Tactica International, any increases thereto occurring after September 30, 2005,
but not exceeding $2,000,000 in such increases in the aggregate less (C)
non-cash gains; (ii) "Capital Expenditures" means for any period the aggregate
cost of all capital assets acquired by Borrower and its Subsidiaries during such
period, as determined in accordance with GAAP; (iii) "Applicable Fiscal Period"
means (A) for the period from January 2007 through and including January 2008,
each such prescribed fiscal month plus the results for the prior fiscal months
during such period and (B) thereafter, a period of twelve (12) consecutive,
trailing fiscal months ending at the end of each prescribed fiscal month of
Borrower; and (iv) "Funded Debt" means (A) Debts for borrowed funds, and (B)
Debt for the deferred payment by one (1) year or more of any purchase money
obligation.
 
(k) Section 8.1(n) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
6

--------------------------------------------------------------------------------


 
(n) Scott D. Dorfman shall (i) fail to deliver to Bank an executed and delivered
Control Agreement granting the Bank sole control over, and a sole, first
priority and perfected security interest in, securities account no. 614-443409
maintained with Fidelity Brokerage Service LLC (the "Controlled Account") on or
before May 14, 2007, (ii) permit any party to acquire control over, or otherwise
obtain a security interest in, any other Pledged Securities Collateral, (iii)
fail to maintain at all times a Fair Market Value of all Pledged Securities
Collateral equal to at least $1,800,000, (iv) fail to maintain at all times a
Fair Market Value of the Pledged Securities Collateral in the Controlled Account
equal to at least $1,100,000 or (v) on a fully diluted basis, cease to control,
with sole power to vote, at least 40% of each class of voting stock or other
equity or income interests of Borrower.
 
3. Acknowledgments and Stipulations. Borrower hereby acknowledges, stipulates,
and agrees: (a) that (i) the total outstanding principal balance of the Revolver
Loans on the date of this Agreement is due and owing, in accordance with the
terms of the Loan Agreement and the Revolver Note, without any defense,
counterclaim, deduction, recoupment or offset and (ii) to the extent that
Borrower has any defense, counterclaim, deduction, recoupment or offset with
respect to the payment by the Borrower of the Obligations or the payment or
performance of Borrower of its obligations under the terms of any Loan Agreement
to which it is a party, the same is hereby waived; and (b) the Loan Documents
executed by the Borrower are legal, valid, and binding obligations enforceable
against the Borrower in accordance with their terms (subject to bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally and general
principles of equity).
 
4. Representations and Warranties. Borrower represents and warrants that (a) no
Default or Event of Default exists under the Loan Documents, except for the
Existing Defaults that are waived in accordance with the terms of this
Agreement; (b) subject to the existence of the Existing Defaults, the
representations and warranties of Borrower contained in the Loan Documents were
true and correct in all material respects when made and continue to be true and
correct in all material respects on the date hereof; (c) the execution,
delivery, and performance by Borrower of this Agreement and the consummation of
the transactions contemplated hereby are within the power and authority of
Borrower and have been duly authorized by all necessary corporate action on the
part of Borrower, do not require any governmental approvals, do not violate any
provisions of any applicable law or any provision of the organizational
documents of Borrower, and do not result in a breach of or constitute a default
under any agreement or instrument to which Borrower are parties or by which they
or any of their properties are bound; (d) this Agreement constitutes the legal,
valid, and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms (subject to bankruptcy, insolvency, reorganization,
arrangement moratorium or other similar laws relating to or affecting the rights
of creditors generally and general principles of equity); and (e) Borrower has
freely and voluntarily agreed to the releases and undertakings set forth in this
Agreement.
 
5. Relationship of Parties. This Agreement is not intended, nor shall it be
construed, to create a partnership or joint venture relationship between or
among any of the parties hereto. No Person other than a party hereto is intended
to be a beneficiary hereof, and no Person other than a party hereto shall be
authorized to rely upon or enforce the contents of this Agreement.
 
6. No Novation. This Agreement is not intended to be, nor shall it be construed
to create, a novation or accord and satisfaction, and the Loan Agreement and the
other Loan Documents are hereby ratified and affirmed and remain in full force
and effect. Notwithstanding any prior mutual temporary disregard of any of the
terms of any of the Loan Documents, the parties agree that the terms of each of
the Loan Documents shall be strictly adhered to on and after the date hereof,
except as expressly modified by this Agreement.
 
7. Bank's Waiver Fee; Reimbursement of Expenses. Borrower agrees to pay Bank a
fully earned and non-refundable waiver fee on the date of this Agreement in
immediately available funds in the amount of $5,000.00 (the "Waiver Fee").
Borrower agrees to reimburse the Bank, on demand, for any costs and expenses,
including, without limitation, legal fees, incurred by Bank in connection with
the drafting, negotiation, execution, closing and execution of the transactions
contemplated by this Agreement.
 
7

--------------------------------------------------------------------------------


 
8. Release. To induce the Bank to enter into this Agreement, Borrower hereby
releases, acquits, and forever discharges Bank and its respective officers,
directors, attorneys, agents, employees, successors, and assigns, from all
liabilities, claims, demands, actions, or causes of action of any kind (if there
be any), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or, prior to the date hereof,
ever have had against Bank, whether arising under or in connection with any of
the Loan Documents or otherwise, and Borrower covenants not to sue at law or at
equity Bank with respect to any of the foregoing liabilities, claims, demands,
actions, or causes of action (if there be any). Borrower hereby acknowledges and
agrees that the execution of this Agreement by Bank shall not constitute an
acknowledgment of or admission by Bank of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted. Borrower further acknowledges and agrees that, to the extent any such
claims may exist, they are of a speculative nature so as to be incapable of
objective valuation and that, in any event, the value to Borrower of the
agreements of Bank contained in this Agreement and any other documents executed
and delivered in connection with this Agreement substantially and materially
exceeds any and all value of any kind or nature whatsoever of any such claims.
Borrower further acknowledges and agrees Bank is in no way responsible or liable
for the previous, current or future condition or deterioration of the business
operations and/or financial condition of Borrower and that Bank has not breached
any agreement or commitment to loan money or otherwise make financial
accommodations available to Borrower or to fund any operations of Borrower at
any time. Borrower represents and warrants to Bank that Borrower has not
transferred or assigned to any Person any claim, demand, action or cause of
action that Borrower has or ever had against Bank.
 
9. Miscellaneous. This Agreement and the Loan Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof; may not be modified, altered, or amended except by agreement in writing
signed by all the parties hereto; shall be governed by and construed in
accordance with the internal laws of the State of Georgia; shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; and may be executed and then delivered via facsimile transmission,
via the sending of PDF or other copies thereof via email and in one or more
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same instrument. Time is of the essence of this
Agreement. A default by Borrower under this Agreement shall constitute a Default
and Event of Default under the Loan Agreement and the other Loan Documents. This
Agreement is a Loan Document.
 
10. Conditions Precedent; Post-Execution Agreements. This Agreement shall become
effective only upon (i) payment by Borrower to Bank of the Waiver Fee in
immediately available funds, (ii) execution and delivery of this Agreement by
all parties hereto and (iii) execution and delivery of the Dorfman Security
Agreement granting the Bank a sole, first priority and perfected security
interest in marketable securities satisfactory to Bank in all respects having a
Fair Market Value equal to at least $2,000,000 as of the date of this Agreement.
 
[signatures set forth on the next page]
 
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and under seal by
Borrower and Bank, as of the day and year first above written.
 
                    BORROWER:
 
                    INNOTRAC CORPORATION, a Georgia corporation (SEAL)
 


 
                    By: /s/ Scott D.
Dorfman                                                            
                                                            Scott D. Dorfman,
President
 
                    BANK:
 


 
                    WACHOVIA BANK, NATIONAL ASSOCIATION
 


 
                    By: /s/ Jeanette
Childress                                                         
                                                    Jeanette Childress, Director
 
 
 
9
 